       Case 2:20-cv-00533-NJB-JCW Document 17 Filed 05/06/20 Page 1 of 9




                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF LOUISIANA


   NICHOLAS JOHNSON                                                 CIVIL ACTION


   VERSUS                                                           NO. 20-533


   REGIONS BANK et al.                                              SECTION: “G”(2)


                                        ORDER AND REASONS

      In this litigation, Plaintiff Nicholas Johnson (“Johnson”) brings a negligence claim under

Louisiana law against Defendant Regions Bank (“Regions Bank”) and other “unidentified

parties.”.1 Before the Court is Johnson’s “Motion to Remand.” 2 In the instant motion, Johnson

argues that this case should be remanded to state court because this Court lacks diversity

jurisdiction under 28 U.S.C. § 1332. 3 Considering the motion, the memoranda in support and in

opposition, the record, and the applicable law, the Court denies the motion.

                                            I. Background

      On July 15, 2018, Johnson and his partner, David Taylor (“Taylor”), allegedly traveled to

Regions Bank. 4 Johnson maintains that he withdrew $40 from an ATM located near Regions

Bank’s entrance. 5 A few days later, on July 19, 2018, one of Regions Bank’s customers allegedly




       1
           Rec. Doc. 1-1.

       2
           Rec. Doc. 13.

       3
           Id.

       4
           Id.

       5
           Rec. Doc. 1-1 at 3–4.


                                                  1
        Case 2:20-cv-00533-NJB-JCW Document 17 Filed 05/06/20 Page 2 of 9




reported bank fraud in the amount of $800. 6 Johnson alleges that Regions Bank sent video footage

to the Kenner Police Department to assist in the department’s bank fraud investigation. 7 But

Johnson asserts that Regions Bank negligently and incorrectly sent video footage of Johnson to

the Kenner Police Department. 8 According to Johnson, because Regions Bank sent the incorrect

footage to the Kenner Police Department, the department falsely arrested him for committing

bank fraud. 9

      On December 23, 2019, Johnson filed a petition against Regions Bank in the 24th Judicial

District Court for the Parish of Jefferson, seeking damages and attorney fees. 10 On February 14,

2020, Regions Bank removed the case to this Court, asserting diversity jurisdiction pursuant to

28 U.S.C. § 1332.11 On April 15, 2020, Johnson filed the instant motion to remand this case to

the 24th Judicial District Court for the Parish of Jefferson. 12 On April 28, 2020, Regions Bank

filed an opposition to the instant motion.13

                                     II. Parties’ Arguments

A.    Johnson’s Arguments in Support of the Motion to Remand

      Johnson argues that this case should be remanded to state court because this Court lacks




       6
           Id. at 3.

       7
           See id.

       8
           Id.

       9
           See id. at 4.

       10
            Id.

       11
            Rec. Doc. 1.

       12
            Rec. Doc. 13.

       13
            Rec. Doc. 15.


                                               2
        Case 2:20-cv-00533-NJB-JCW Document 17 Filed 05/06/20 Page 3 of 9




diversity jurisdiction over the case. 14 Johnson contends the amount in controversy does not

exceed the $75,000 jurisdictional threshold under 28 U.S.C. § 1332. 15 Johnson notes the only

document in the record regarding damages is the Petition—which does not allege a specific

amount of damages. 16 He consequently concludes that Regions Bank cannot prove the amount in

controversy exceeds $75,000. 17 In any event, Johnson attaches a stipulation, dated April 15, 2020,

to the instant motion stating that this case’s amount in controversy does not exceed $75,000. 18

B.    Regions Bank’s Arguments in Opposition to the Motion to Remand

      Regions Bank makes three principal arguments in opposition to the instant motion. 19 First,

Regions Bank argues it is facially apparent that the amount in controversy exceeds $75,000. 20

Regions Bank notes that Johnson’s arrest allegedly resulted in the following damages: “(1)

attorney’s fees, (2) expungement fees, (3) jail time; (4) embarrassment; (5) loss of income; (6)

humiliation; (7) car impound fees; (8) loss of quality of life; (9) mental anguish; and (10) other

damages which may be proven at trial.” 21 Johnson’s arrest allegedly also caused him to lose a

second job delivering food. 22 Based on these allegations, Regions Bank concludes it is facially



       14
            Rec. Doc. 13-1.

       15
            Id. at 1.

       16
            Id. at 4.

       17
         Id. Johnson also notes that Regions Bank has filed a motion to dismiss this case pursuant to Federal Rule
       of Civil Procedure 12. Id. Johnson argues that motion to dismiss is premature due to the lack of discovery
       in this case. Id. at 4–5.
       18
            Rec. Doc. 13-3.

       19
            Rec. Doc. 15.

       20
            Id. at 3.

       21
            Id.

       22
            Id. at 4.


                                                       3
        Case 2:20-cv-00533-NJB-JCW Document 17 Filed 05/06/20 Page 4 of 9




apparent that the amount in controversy exceeds $75,000. 23

      Second, Regions Bank argues that the preponderance of evidence shows the amount in

controversy exceeds $75,000. 24 Regions Bank points out that Johnson requested more than

$1,300,000 in a pre-petition settlement demand letter dated October 22, 2019. 25 Regions Bank

also points out that Johnson’s motion to remand neither mentions the $1,300,000 settlement

demand letter nor claims the demand was inflated. 26 Regions Bank concludes the settlement

demand letter requesting more than $1,300,000 suffices to show the amount in controversy

exceeds $75,000. 27

      Finally, Regions Bank contends that a remand is appropriate only if Johnson establishes

with “legal certainty” that his recovery will not exceed $75,000. 28 Johnson attempts to meet that

burden by providing a post-removal stipulation stating his damages do not exceed $75,000. But

Regions Bank contends the post-removal stipulation is too late and insufficient because a litigant

must file such a stipulation before a defendant removes the case to federal court. 29 Therefore,

according to Regions Bank, Johnson’s post-removal stipulation regarding the amount in

controversy cannot divest this Court of diversity jurisdiction. 30


       23
            Id.

       24
            Id.

       25
            Id.

       26
            Id. at 5.

       27
            Id.

       28
            Id. at 6.

       29
            Id.

       30
          Id. Regions Bank also argues that its motion to dismiss in this case is not premature. Id. at 8. Regions
       Bank contends that discovery is not needed to determine whether Johnson’s Petition states a valid claim for
       relief. Id. at 9.


                                                       4
        Case 2:20-cv-00533-NJB-JCW Document 17 Filed 05/06/20 Page 5 of 9




                                             III. Legal Standard

      A defendant generally may remove a state court civil action to federal court when the

federal court has original jurisdiction over the action. 31 A federal court has original jurisdiction

over an action when the case “is between citizens of different states” and the amount in

controversy “exceeds the sum or value of $75,000.” 32 “[T]he party seeking to remove bears the

burden of showing that federal jurisdiction exists and that removal was proper.” 33 When

determining whether diversity jurisdiction is present, a federal court considers “the claims in the

state court petition as they existed at the time of removal.” 34

                                            IV. Law and Analysis

      Johnson submits that this Court lacks diversity jurisdiction over this case under 28 U.S.C.

§ 1332. 35 A federal court has diversity jurisdiction only if the parties’ citizenship is completely

diverse and the amount in controversy exceeds $75,000. 36 The parties in this case do not contest

whether complete diversity of citizenship exists. 37 Instead, the parties contest whether the amount

in controversy exceeds $75,000. 38

      To determine the amount in controversy, the Fifth Circuit instructs district courts to “consult




       31
            28 U.S.C. § 1441(a).

       32
            28 U.S.C. § 1332(a)(1).

       33
            Mumfrey v. CVS Pharm., Inc., 719 F.3d 392, 397 (5th Cir. 2013).

       34
            Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002).

       35
            Rec. Doc. 13-1.

       36
            28 U.S.C. § 1332.

       37
            Rec. Doc. 13-1; Rec. Doc. 15.

       38
            Rec. Doc. 13-1; Rec. Doc. 15.


                                                        5
        Case 2:20-cv-00533-NJB-JCW Document 17 Filed 05/06/20 Page 6 of 9




the state court petition.” 39 Yet “Louisiana prohibits plaintiffs from petitioning for a specific

monetary amount.” 40 As a result, a defendant seeking removal from Louisiana state court to

federal court bears the burden to prove the amount in controversy exceeds $75,000 by a

preponderance of evidence. 41 This burden may be satisfied either by (1) showing it is “apparent

from the face of the petition that the claims are likely to exceed $75,000” or (2) setting forth

“summary judgment type evidence” that the plaintiff’s claims exceed $75,000. 42 If the defendant

satisfies this burden, the plaintiff may defeat removal only by establishing with legal certainty

that his or her claims do not exceed $75,000. 43

      This Court will now analyze whether Regions Bank met its initial burden to prove the

amount in controversy exceeds $75,000. If Regions Bank satisfies its initial burden, the Court

will analyze whether Johnson can establish with legal certainty that his claims do not exceed

$75,000 and thus defeat removal.

A.    Whether Regions Bank Demonstrates the Amount in Controversy Exceeds $75,000 by a
      Preponderance of the Evidence

      Regions Bank contends it is facially apparent that Johnson’s claims exceed $75,000.

Regions Bank also contends that “summary-judgment type evidence” shows Johnson’s claims

exceed $75,000. 44 As previously mentioned, when a petition does not allege a specific amount



       39
            Manguno, 276 F.3d at 723.

       40
         Id. (citing La. Code Civ. P. art 893(A)(1)). Article 893 provides: “No specific monetary amount of
       damages shall be included in the allegations or prayer for relief of any original, amended, or incidental
       demand.”

       41
            Luckett v. Delta Airlines, Inc., 171 F.3d 295, 298 (5th Cir. 1999).

       42
            Manguno, 276 F.3d at 723.

       43
            De Aguilar v. Boeing Co., 47 F.3d 1404, 1409 (5th Cir. 1995).

       44
            Rec. Doc. 15 at 3–5.


                                                           6
        Case 2:20-cv-00533-NJB-JCW Document 17 Filed 05/06/20 Page 7 of 9




of damages, as here, a removing defendant must show either (1) it is “apparent from the face of

the petition that the claims are likely to exceed $75,000” or (2) setting forth “summary judgment

type evidence” that the plaintiff’s claims exceed $75,000. 45

      In this case, the Court need not delve into whether it is facially apparent Johnson’s claims

exceed $75,000 because Regions Bank provides sufficient “summary-judgment type evidence”

to show his claims exceed $75,000. That evidence includes a settlement demand letter from

Johnson requesting more than $1,300,000, which Johnson sent to Regions Bank before the instant

suit was filed. 46 The Fifth Circuit commonly considers such settlement demand letters as relevant

summary-judgment type evidence for the amount in controversy. 47 Johnson neither mentions the

$1,300,000 settlement demand nor argues the demand was inflated. 48 Therefore, by pointing to

Johnson’s settlement demand letter, Regions Bank has demonstrated by a preponderance of the

evidence that the amount in controversy exceeds $75,000.

B.    Whether Johnson Demonstrates with Legal Certainty that his Claims are Worth Less
      than $75,000

      Johnson may defeat removal only if he establishes with legal certainty that his claims do




       45
            Manguno, 276 F.3d at 723.

       46
            Rec. Doc. 15-1.

       47
         See Thompson v. Acceptance Indem. Ins. Co., No. 14–1424, 2014 WL 7369733, at *5 (E.D. La. Dec. 29,
       2014) (“[I]t can be inferred from several Fifth Circuit cases that such practice is permissible when the
       settlement offer reflects an honest assessment of the value of the plaintiff's claims.”) (citing Hartford Ins.
       Group v. Lou-Con Inc., 293 F.3d 908 (5th Cir. 2002)); see also Pollet v. Sears Roebuck and Co., 46 Fed.
       App’x 226 (5th Cir. 2002); Wilson v. Belin, 20 F.3d 644, 651 n.8 (5th Cir. 1994); Johnson v. Macy’s Dep’t
       Store, No. 14–226, 2014 WL 5822788, at *4 (M.D. La. Nov. 10, 2014); Broussard v. Celebration Station
       Prop., Inc., No. 13–531, 2014 WL 1402144, at *5 (M.D. La. Apr. 10, 2014); Lafayette City–Parish Consol.
       Gov’t v. Chain Elec. Co., No. 11–1247, 2011 WL 4499589, at *6 (W.D. La. Sept. 23, 2011) (citations
       omitted) (“It can be inferred from several Fifth Circuit cases that pre-petition settlement demand letters can
       be considered as relevant summary judgment-type evidence of the amount [in] controversy.”).

       48
            Rec. Doc. 13-1.


                                                        7
        Case 2:20-cv-00533-NJB-JCW Document 17 Filed 05/06/20 Page 8 of 9




not exceed $75,000. 49 Johnson attempts to meet this burden by attaching a post-removal

stipulation to the instant motion. 50 Johnson explicitly stipulates that his damages in this case “do

not exceed $75,000 exclusive of interests and cost[s].” 51

      Before a case is removed to federal court, a plaintiff may prevent removal by filing a

binding stipulation that establishes with “legal certainty” the amount in controversy does not

exceed $75,000. 52 The stipulation must occur pre-removal because post-removal stipulations

generally do not have any effect. 53 Post-removal stipulations may be considered only if the basis

for jurisdiction was ambiguous at the time of removal. 54 Indeed, once the district court’s

jurisdiction is established, subsequent events reducing the amount in controversy will not divest

the distrct court of diversity jurisdiction. 55

      In this case, the Court declines to consider Johnson’s post-removal stipulation for two

reasons. First, the stipulation was filed days after removal, not while the case was pending in state

court. Second, jurisdiction was not ambiguous at the time of removal because Johnson’s pre-

petition settlement demand letter—requesting more than $1,300,000—established by a

preponderance of the evidence that the amount in controversy exceeds $75,000. Accordingly,

Johnson’s stipulation fails to establish with legal certainty that his claims do not exceed $75,000.




        49
             De Aguilar, 47 F.3d at 1409.

        50
             Rec. Doc. 13-3.

        51
             Id.

        52
             De Aguilar, 47 F.3d at 1412.

        53
             Gebbia v. Wal Mart Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000).

        54
             Id.

        55
             Id.


                                                          8
 Case 2:20-cv-00533-NJB-JCW Document 17 Filed 05/06/20 Page 9 of 9




                                 V. Conclusion

Considering the foregoing reasons,

IT IS HEREBY ORDERED that Nicholas Johnson’s “Motion to Remand” 56 is DENIED.

NEW ORLEANS, LOUISIANA, this _____
                              6th day of May, 2020.


                                           _________________________________
                                           NANNETTE JOLIVETTE BROWN
                                           CHIEF JUDGE
                                           UNITED STATES DISTRICT COURT




 56
      Rec. Doc. 13.


                                      9
